            Case 3:20-cv-00464-MPS Document 71 Filed 04/15/21 Page 1 of 1
                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT


MICHAEL AMATO
JOY MONSANTO
50's LOUNGE, LLC

      vs.                                              CASE NO. 3:20CV464(MPS)

JUSTIN ELICKER, Mayor
NED LAMONT, Governor
GAGE FRANK



                                           JUDGMENT

       This action having come on for consideration of defendants’ motion to dismiss

before the Honorable Michael P. Shea, United States District Judge, and

       The Court having considered the motions and the full record of the case including

applicable principles of law, and having filed its ruling on April 15, 2021 granting the motions; it is

therefore

       ORDERED, ADJUDGED and DECREED that the judgment be and is hereby entered in

favor of the defendants dismissing the case.

       Dated at Hartford, Connecticut, this 15th day of April 2021.



                                                         ROBIN D. TABORA, Clerk



                                                         By       /s/
                                                          Devorah Johnson
                                                           Deputy Clerk




EOD 04/15/21
